248 P.3d 448 (2011)
241 Or. App. 195
STATE of Oregon, Plaintiff-Respondent,
v.
Jacob Alan HARTMAN, Defendant-Appellant.
08051338C; A140036.
Court of Appeals of Oregon.
February 23, 2011.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Michael A. Casper, Assistant Attorney General, for petition.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.
PER CURIAM.
The state petitions for reconsideration of our decision in this case, State v. Hartman, 238 Or.App. 582, 243 P.3d 480 (2010), arguing that this court erred in its disposition of the case. In our original opinion, we reversed the trial court's denial of defendant's motion to suppress evidence, and, consequently, we reversed and remanded the case. The state points out that the evidence at issue in defendant's motion concerned only two of the seven counts of which defendant was convicted and, thus, our disposition properly should have been to affirm defendant's convictions on the counts not affected by our reversal of the trial court's denial of defendant's motion to suppress. The state's point is well taken.
Reconsideration allowed; former disposition withdrawn; convictions on Counts 2 and *449 3 reversed; remanded for resentencing; otherwise affirmed.